[Translation] SEMI-ANNUAL REPORT (During The 12th Term) From: July 1, 2005 To: December 31, 2005 AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND SEMI-ANNUAL REPORT (During The Twelfth Term) From: July 1, 2005 To: December 31, 2005 PUTNAM EUROPE EQUITY FUND SEMI-ANNUAL REPORT (During The Twelfth Term) From: July 1, 2005 To: December 31, 2005 To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2006 Name of the Fund: PUTNAM EUROPE EQUITY FUND Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Charles E. Porter of Trustees: Executive Vice President, Associate Treasurer and Principal Executive Officer Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND ("Putnam Europe Equity Fund") (the "Fund") (1) Diversification of Investment Portfolio Diversification of Investment Portfolio by Types of Assets and geographic Regions: (As of the end of January 2006) Investment Types of Assets Name of Country Total USD Ratio (%) Common Stock France $ 87,063,732 16.04 Switzerland 83,377,608 15.36 United Kingdom 78,657,120 14.49 Germany 66,297,113 12.21 Netherlands 59,387,086 10.94 Belgium 42,695,009 7.86 Italy 41,071,196 7.56 Spain 21,703,691 4.00 Sweden 19,342,980 3.56 Ireland 12,637,474 2.33 Norway 8,798,834 1.62 Sub-total $ 521,031,843 95.96 Cash, Deposit and Other Assets (After deduction of liabilities) 21,921,067 4.04 Total $ (Net Asset Value) JPY Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. dollars ("Dollar" or "$") into Japanese Yen is JPY 117.75 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on January 31, 2006 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. (2) Results of Past Operations a. Record of Changes in Net Assets (Class M Shares) Record of changes in net assets during the one-year period up to and including the end of January 2006 is as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousands) (millions) USD JPY 2005 End of February 16,953 1,996 21.35 2,514 March 16,278 1,917 20.76 2,444 April 15,598 1,837 20.33 2,394 May 15,415 1,815 20.33 2,394 June 15,227 1,793 20.61 2,427 July 15,119 1,780 21.37 2,516 August 15,001 1,766 21.86 2,574 September 15,043 1,771 22.31 2,627 October 14,191 1,671 21.64 2,548 November 14,110 1,661 21.92 2,581 December 14,377 1,693 22.60 2,661 2006 End of January 15,125 1,781 24.01 2,827 Note: Operations of Class M Shares were commenced on December 1, 1994. b. Record of Distributions Paid (Class M Shares) Fiscal Year Amount paid per Share Capital Gains The Eleventh Fiscal Year $0.092 (JPY 10.833) $0 (JPY0) (7/1/04-6/30/05) Note: Record of distribution paid from December 1996 to December 2005 is as follows: Dividend NAV per Share Ex-dividend Date USD Yen USD 1996 December 20 $1.228 144.60 $16.11 1997 December 19 $1.427 168.03 $18.09 1998 December 18 $1.196 140.83 $20.76 1999 December 17 $0.042 4.95 $25.21 2000 December 20 $2.138 251.75 $21.39 2001 December 20 $0.012 1.41 $16.78 2002 December 20 $0.127 14.95 $13.61 2003 December 18 $0.204 24.02 $17.20 2004 December 21 $0.092 10.83 $20.31 2005 December 20 $0.152 17.90 $22.65 c. Record of Return Rate (Class M Shares) Period Return Rate (*) February 1, 2005 January 31, 2006 18.55% (*) Return Rate (%) [ [ Ending NAV * A] ] / Beginning NAV]  1 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on January 31, 2005 and Ending NAV means net asset value per share on January 31, 2006. II.
